  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FRED NEKOUEE,                        )
                                     )
     Plaintiff,                      )
                                     )      CIVIL ACTION NO.
     v.                              )        2:18cv404-MHT
                                     )            (WO)
CNL NET LEASE FUNDING 2001,          )
LP,                                  )
                                     )
     Defendant.                      )

                           JUDGMENT

    In accordance with the opinion entered this date, it

is the ORDER, JUDGMENT, and DECREE of the court that this

lawsuit   is   dismissed   without       prejudice   pursuant   to

Federal Rule of Civil Procedure 4(m). No costs are taxed.

    This case is closed.

    DONE, this the 26th day of March, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
